Citation Nr: 1632558	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include Osgood-Schlatter's disease.

2.  Entitlement to service connection for right knee disability, to include Osgood-Schlatter's disease.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Service connection for Osgood-Schlatter's disease was denied in April 1974 and the Veteran was notified of the decision in May 1974.  The Veteran did not file a notice of disagreement nor was new and material evidence received within one year of the rating decision.  In December 2008, he submitted a new service connection claim for bilateral knee disabilities.  Although the April 1974 rating decision included a review of the service treatment records, the Veteran submitted an additional service personnel record in December 2008.  The service treatment records associated with the claims file at the time of the April 1974 rating decision include notations of a permanent profile due to Osgood-Schlatter's disease and that the Veteran should be cross-trained if he could not perform his duties.  He submitted a service personnel record in December 2008 which showed that he was medically disqualified from performing his duties and that he was reclassified into another career field.  Since this service personnel record is relevant to the claim and was in existence at the time of the April 1974 rating decision, but was not associated with the claims file at that time, the Board will adjudicate this claim de novo.  38 C.F.R. § 3.156(c).     

A review of the record indicates that he has a diagnosis of degenerative joint disease, as well as a medical history of Osgood-Schlatter's disease.  Thus, the Board has recharacterized the Veteran's claim as service connection for a knee disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his Osgood-Schlatter's disease was aggravated during service due to the rigors of service as evidenced by the alleged change in severity of his knee condition prior to service and during service.  

In the physician's summary section of a July 1969 report of medical history, bilateral Osgood-Schlatter's disease was noted.  The July 1969 examination report also noted Osgood-Schlatter's disease.  The same examination report has a December 1969 stamp which states that no additional defects were discovered upon enlistment.  Accordingly, Osgood-Schlatter's disease existed prior to service and was noted upon entrance into military service. 

The service treatment records show that the Veteran reported knee pain in service.  A service record dated December 1970 and signed February 1971 shows that the Veteran was reclassified due to medical disqualification.  The Veteran reported in April 1971 that his military occupational specialty required him to bend his knees, which he believed aggravated his condition.  A May 1971 clinical record describes a tender insertion of the patellar tendon.  In October 1971, the Veteran received physical therapy for his lower extremities.  See October 1971 service treatment record.  In January 1972, the Veteran received a permanent profile change for Osgood-Schlatter's disease.  A February 1972 physical profile report shows that the Veteran was instructed that he should not squat, kneel or complete deep knee bends.  The record also states that the Veteran should be retrained if he cannot perform in his current career field.  

The Veteran was afforded a VA examination in April 2010 and was diagnosed with bilateral degenerative joint disease.  The examiner stated that Osgood-Schlatter's disease is a condition that afflicts the tendon insertions at the tibial tuberosities and that the Veteran's knee symptoms and findings during service are consistent with a history of Osgood-Schlatter's disease.  However, the Veteran's current symptoms are likely related to a different and unrelated process of degenerative arthritis.  The examiner opined that the Veteran's current knee condition is less likely as not related to the knee condition for which he received treatment while in the service. 

The Veteran submitted private medical statements in November 2008, August 2009, and May 2016.  His private doctor in November 2008 stated that his knee pain is more likely than not due to injury sustained from repetitive stressful knee movements during service.  The same doctor in August 2009 stated that the Veteran did not have active knee pain prior to service as a result of his Osgood-Schlatter's disease and that repetitive bending at the knee could have aggravated the once quiescent condition of Osgood-Schlatter's disease.  In May 2016, the same doctor stated that it is more likely than not that the specific wear and tear from service "would aggravate and worsen the condition beyond the normal progression of the disease."  

Further, during the April 2016 Board hearing, the Veteran testified that he was in receipt of VA treatment from the Sacramento VA Medical Center.  Such records are not currently associated with the claims file.  Moreover, in December 2008, the Veteran stated that he received treatment from Dr. B. V. at Mercy Medical Group since November 1973.  Complete treatment records from Dr. B. V. are not associated with the file and the AOJ should attempt to obtain complete records from Dr. B. V. upon remand.  It also appears that he is in receipt of private care from a doctor in addition to Dr. B. V.  See April 2016 hearing transcript.  The AOJ should ask the Veteran to identify any additional private treatment he has received for his knee disabilities.     

In light of the outstanding treatment records and the private medical opinions, a new VA examination is required as it is unclear as to whether the Veteran has a current diagnosis of Osgood-Schlatter's disease.  The examiner should state whether the Veteran has a current diagnosis of Osgood-Schlatter's disease.  If so, the examiner should state whether it is at least as likely as not that the Veteran's Osgood-Schlatter's disease increased in disability during his active service.  If the examiner determines that it is at least as likely as not that the Osgood-Schlatter's disease increased in disability during the Veteran's active service, the examiner must opine as to the likelihood that such increase in the disability was due to the natural progression of the Osgood-Schlatter's disease.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's bilateral degenerative joint disease had its onset in service or is otherwise related to service.  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient records from the Sacramento VAMC.  

2.  Afford the Veteran an additional opportunity to identify any private treatment that he has received for his knee disabilities.  The AOJ should attempt to obtain the identified treatment records, to include treatment records from Dr. B. V. from Mercy Medical Group since November 1973.  Associate any available records with the claims file.  A negative response for any unavailable records should be associated with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his knee disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology, of his knee disabilities.  All necessary tests and studies should be conducted.  The claims file must be made available to and reviewed by the examiner.

(A) The examiner should state whether the Veteran has a current diagnosis of Osgood-Schlatter's disease.

(B) If the Veteran has a current diagnosis of Osgood-Schlatter's disease, then the examiner should opine as to the likelihood that the Veteran's Osgood-Schlatter's disease noted upon entrance into service increased in disability during his active service.  

The examiner should review the December 1970 service record which shows that the Veteran was reclassified due to medical disqualification, the April 1971 service record which states that he was required to bend his knees in service which he believed aggravated his condition, the May 1971 service record which describes a tender insertion of the patellar tendon, the October 1971 physical therapy record, the January 1972 permanent profile change for Osgood-Schlatter's disease, and the February 1972 physical profile report which shows that he was instructed that he should not squat, kneel or complete deep knee bends.  

The examiner should also consider the Veteran's lay contentions from his December 2008 claim, the August 2009 notice of disagreement, the May 2010 VA Form 9, and the April 2016 hearing transcript.  Moreover, the examiner should consider the November 2008, August 2009, and May 2016 private medical statements from Dr. B. V. which suggest that service aggravated his condition.  

(C) If the examiner determines that it is at least as likely as not that the Veteran's Osgood-Schlatter's disease increased in disability during his active service, the examiner must provide an opinion as to the likelihood that such increase in the disability was due to the natural progression of the Osgood-Schlatter's disease.  

(D) The examiner should also state whether the Veteran's bilateral degenerative joint disease had its onset in service or within one year following separation from service, or is otherwise related to service.  

In offering this opinion please acknowledge and discuss the Veteran's report of symptoms since service and the May 2016 opinion offered by Dr. Varughese.

5.  Readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

